Citation Nr: 0001674	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the initial 30 percent schedular rating 
assigned for post-traumatic stress disorder (PTSD) from 
November 1, 1991 to February 17, 1992, and the 50 percent 
schedular rating assigned for PTSD from June 1, 1992 to July 
31, 1993, and from October 1, 1993 to November 14, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from January 1968 to May 1970, 
including service in the Republic of Vietnam; his decorations 
include the Combat Action Ribbon, and the Purple Heart Medal.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1992 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the veteran service connection for 
PTSD and assigned a 30 percent schedular evaluation for that 
disability effective from November 1, 1991, following the 
expiration of a period for along with a temporary total 
rating in effect from August 16, 1991 to October 31, 1991.  
The veteran appealed this decision.  The RO thereafter 
adjusted the effective date of the grant of service 
connection from August 16, 1991 to August 6, 1991 based on a 
finding of clear and unmistakable error in the August 1992 
rating decision.  

During the pendency of the appeal, an RO rating decision 
dated May 1997 increased the veteran's PTSD evaluation to 50 
percent effective from June 1, 1992.  Thereafter, in April 
1999, the RO granted a total rating effective from November 
15, 1996.  

The Board notes, as a preliminary matter, that there has been 
some confusion as to the appropriate characterization of the 
issue(s) before the Board.  The RO, the veteran's 
representative, and, in its April 1996 remand, the Board, 
have all characterized the issues as involving both 
entitlement to a higher evaluation for PTSD, and the 
[p]ropriety of reduction of evaluation from 100 percent to 30 
percent for PTSD effective June 1, 1992."  However, upon 
careful review of the claims file, the Board notes that the 
original schedular rating assigned was 30 percent, and the RO 
never reduced that rating.  The temporary total rating 
assigned from August 6, 1991 to October 31, 1991 (like those 
assigned for periods in 1992 and 1993) is a rating assigned 
only for a period of hospitalization .  The Board points out 
that the return to the 30 percent rating after the temporary 
total rating was not a reduction, but rather an expiration of 
the temporary period during which the veteran was 
hospitalized. from August 6, 1991 to October 31, 1991,

As such, and excluding periods during which the veteran was 
awarded a temporary total evaluation for hospitalization 
(from August 6, 1991 to October 31, 1991, from February 18 , 
1992 to May 30, 1992, and from August 1, 1993 to September 
30, 1993) the Board finds that the issue is best 
characterized on the cover page of this decision.  Because 
the veteran disagreed with the initial evaluation assigned 
for his PTSD, the Board has recharacterized the issue as 
involving the propriety of the initial rating assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During the period from November 1, 1991 to February 17, 
1992, the veteran's PTSD was manifested by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, depression, anxiety, 
sleep disturbance, flashbacks, nightmares, intrusive 
thoughts, irritability, hypervigilance, and survivor guilt, 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability as to produce social and 
industrial impairment that is distinct, unambiguous, and 
moderately large in degree.

3.  During the periods from June 1, 1992 to July 31, 1993, 
and from October 1, 1993 to November 14, 1996, the veteran's 
PTSD was manifested by a considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, no consistent suicidal or 
homicidal ideation (apart from during periods of 
hospitalization), survivor's guilt, nightmares, 
hypervigilance, and exaggerated startle response, resulting 
in overall considerable social and industrial impairment.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD for the period from November 1, 1991 to 
February 17, 1992, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the periods from June 1, 1992 to July 31, 1992, 
and from October 1, 1993 to September 14, 1996, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the veteran served in Vietnam during 1968 and 
1969.  During that time, he sustained injuries from rocket 
attacks and he reportedly witnessed many soldiers get killed 
and/or burned during combat.  The veteran's Form DD-214 shows 
that the veteran was awarded the Combat Action Ribbon and The 
Purple Heart Medal.

Post-service medical evidence shows that the veteran was 
hospitalized at the Brecksville unit of the Cleveland VA 
Medical Center from August 6, 1991 to October 9, 1991.  The 
inpatient hospital summary for that period indicated that the 
veteran recently underwent inpatient detoxification for 
alcohol, cocaine and marijuana.  The veteran reported that he 
abused pain medication, alcohol, and other drugs as a result 
of his stress disorder.  The veteran reported insomnia, 
frequent nightmares, and flashbacks, in addition to paranoia 
associated with cocaine use.  Mental status examination 
revealed appropriate affect, a fair to good memory, and 
"okay mood.".  The veteran denied current suicidal or 
homicidal thoughts.  There were no delusions.  

After the initial admission and evaluation, the veteran 
received treatment from the Dual Diagnosis Unit where he 
attended individual and group therapy sessions.  The 
veteran's condition was stable on discharge, his depression 
had improved dramatically, and no overt psychosis was noted.  
The veteran's prognosis was fair, and he was considered 
employable at that time.

The veteran was afforded a VA psychological evaluation in 
October 1991, and a psychiatric examination in November 1991.  
A review of the October 1991 psychological evaluation shows 
that the veteran's free-floating anxiety was very high, and 
his depression was in the mild range.  Suicide seemed 
unlikely.  

During the November 1991 psychiatric evaluation, the veteran 
appeared overtly depressed and anxious, although he remained 
cooperative throughout the interview.  The veteran was not 
hallucinatory or delusional.  The veteran showed poorly 
controlled free floating anxiety with exaggerated startle 
response when discussing his Vietnam experience.  The veteran 
was oriented times three and there was no evidence of memory 
impairment.  Psychiatric diagnosis based on DSM IIIR included 
PTSD in Axis I, along with alcohol abuse, cannabis abuse and 
cocaine abuse, all by history in remission.  The examiner 
associated extreme stress with Axis IV.  The examiner noted 
definite impairment in the veteran's psychosocial functioning 
with a GAF score of 55.

In April 1992, the RO granted the veteran service connection 
for PTSD, assigning a 30 percent schedular evaluation, 
effective from November 1, 1991, following a period of a 
temporary total evaluation for hospitalization from August 
16, 1991 through October 31, 1991.  Dissatisfied with the 
initial 30 percent rating assigned, the veteran submitted a 
notice of disagreement in August 1992.

Records added to the file subsequent to the issuance of the 
April 1992 rating action show that the veteran was 
hospitalized at the Cleveland VA Medical Center between 
February 1992 and May 1992  A hospital summary dated April 
1992 shows that the veteran suffered from chronic PTSD with 
continued substance abuse.  Borderline personality was 
diagnosed under Axis II, and the veteran's GAF score was 
recorded as 20.  The veteran had suicidal and homicidal 
ideations, and as a result was temporarily placed in four 
leather restraints for self protection and the protection of 
others.  Prior to the veteran's admission, he visited the 
Vietnam Memorial Wall at the Tri-C Metro branch.  This 
contributed to the veteran's anxiety and depression, and 
caused him to develop homicidal and suicidal ideation.  Upon 
admission, the veteran was pale and appeared under the 
influence of medication.  His affect was flat.  The veteran 
was preoccupied with survivor's guilt.  The veteran was 
coherent and relevant and showed no psychotic symptoms, but 
admitted to having thoughts of "getting a gun to kill 
anyone."  

In August 1992, the RO issued a rating decision that 
addressed the veteran's disagreement with the initial 30 
percent evaluation assigned following the grant of service 
connection for PTSD.  Although the RO found that the 30 
percent schedular evaluation assigned to the veteran's PTSD 
was appropriate, a temporary total rating for the recent 
period of hospitalization, from February 18, 1992 to May 31, 
1992, was assigned.  The RO sent a statement of the case to 
the veteran in August 1992.

The veteran underwent VA examination in January 1993.  The 
veteran's subjective complaints at that time included 
nightmares, violent outbursts and being withdrawn from 
people.  The veteran appeared extremely restless and 
suspicious, and showed clear signs of hypervigilance and 
exaggerated startle response.  The veteran reported severe 
insomnia.  The examiner indicated that the veteran was still 
oriented without any severe signs or organisity and he was 
competent to manage his own funds.  The examiner diagnosed 
PTSD by history along with alcohol and cocaine addiction in 
partial remission.  Personality disorder, mixed with 
explosive and addictive elements was indicated under Axis II.  
The examiner estimated the veteran's GAF score at 55.

A May 1993 rating decision and a May 1993 and supplemental 
statement of the case confirmed and continued the 30 percent 
schedular rating assigned to the veteran's PTSD.  In July 
1993, the veteran submitted a timely substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) with 
respect to the rating assigned for his PTSD.  

The veteran was once again hospitalized from August 1993 to 
September 1993.  The hospital summary indicated that on 
admission the veteran felt depressed and had thoughts of 
suicide prior to admission.  The veteran reported flashbacks, 
nightmares, and survivor's guilt.  Mental status examination 
reported that the veteran's affect was constricted and that 
his mood was depressed.  The veteran admitted feeling 
depressed, but denied suicidal ideation subsequent to his 
admission.  The veteran was preoccupied with his Vietnam 
experience and admitted to drug and alcohol abuse.  The 
veteran denied auditory hallucinations.  Judgment and insight 
were fair.  The veteran was diagnosed with PTSD and poly drug 
abuse, cocaine and alcohol.  The examiner reported a GAF 
score of 40.

A November 1993 rating decision confirmed and continued the 
veteran's 30 percent schedular evaluation for his PTSD.  The 
RO also awarded the veteran a temporary total for his recent 
hospitalization from August 19, 1993 to September 30, 1993.  
The veteran was notified of the RO's actions in a November 
1993 supplemental statement of the case.

The case was placed on the Board's docket in December 1995.  
In an April 1996 remand, the Board noted that the veteran's 
most recent VA examination at that time was in January 1993.  
Consequently, no current assessment of the veteran's PTSD was 
available for review.  In accordance with the VA's duty to 
assist the veteran in the development of his claim, the Board 
remanded the case back to the RO for the RO to obtain and 
associate with the claims file all outstanding VA treatment 
records followed by having the veteran undergo a social and 
industrial survey, then a thorough examination.

In response to an RO request for outpatient treatments date 
through 1996, the RO subsequently received and associated 
with the claims file outpatient treatment records dated 
primarily in 1992 and 1993.  These records show that the 
veteran sought frequent psychiatric outpatient treatment for 
his PTSD.  The records indicate that the veteran struggled 
with interpersonal relationships.  Notations indicated that 
the veteran often appeared angry, worthless, and hopeless.

A November 1996 psychological evaluation indicated that the 
veteran's history (presented upon interview) and chart review 
were indicative of a diagnosis of PTSD in the severe range.  
The veteran continued to experience distress from the 
traumatic events that he incurred while in Vietnam.  The 
distress appeared in the form of intrusive and avoidance 
symptomatology as well as physiological arousal.  In 
addition, anger control/management continued to be difficult 
for him.  Substance abuse appeared to be another concern.  In 
addition, there appeared to be some personality 
characteristics which further complicated his symptomatology.  
The veteran was found competent to manage his financial 
affairs in his own best interest.

Thereafter, a social and industrial survey was conducted in 
November 1996.  The results indicated that the veteran was 
tense, anxious, depressed and angry.  The veteran avoided 
people as the rule.  He was very restricted in social 
interaction.  Most of his time was spent ruminating about 
Vietnam.  His attention span was short.  There was evidence 
of PTSD resulting in very poor social interactive skills.

On the same date in November 1996, the veteran was afforded a 
VA psychiatric examination.  The examiner indicated that he 
had reviewed the veteran's claims file.  At that time, the 
veteran's subjective complaints included experiencing 
nightmares, insomnia, and flashbacks of children and other 
soldiers being burned in Vietnam.  The veteran indicated that 
he becomes easily angered.  He stated that he heard voices at 
night, that he became easily startled, and that he kept a gun 
at his side at all times.  The veteran also reported suicidal 
and homicidal ideation with thoughts of suicide every few 
weeks and depression most of the time.  

Objective findings indicated that the veteran was oriented to 
time, place and person.  Memory for recent and past events 
was intact.  The veteran's affect was depressed and tearful 
especially when he spoke about Vietnam.  He became very 
anxious and shaky.  Insight and judgment were good.  The 
examiner diagnosed PTSD as well as alcohol, cocaine and 
marijuana dependence.  The examiner noted a GAF score of 50 
based upon a minimal level of functioning, lack of 
socialization, social withdrawal, heavy drinking and 
depression.  The examiner assessed the veteran as incapable 
of functioning in both a social and industrial setting.  

In May 1997, the RO issued a rating decision and a 
supplemental statement of the case which increased the 
veteran's evaluation for his PTSD from 30 percent to 50 
percent.  The effective date of the increased evaluation was 
June 1, 1992.

The veteran indicated that he received Social Security 
Disability benefits.  The RO subsequently requested and 
received the veteran's disability records from the Social 
Security Administration in October 1997.  A review of these 
records indicates that the veteran has been awarded benefits 
due to substance addiction disorder and anxiety related 
disorders.  The RO thereafter issued a supplemental statement 
of the case in September 1998 in which in noted that the 
veteran's Social Security records were considered, and that 
the veteran's 50 percent evaluation for his PTSD was 
confirmed and continued.

A social and industrial survey was conducted in January 1999.  
The social worker indicated that the veteran's medications 
includes Tegretol, Trazadone, Lorazepam, Diazepam, and 
Ambien.  The veteran indicated that he receives outpatient 
treatment and is compliant with his medications.  The 
veteran's PTSD symptoms as listed included frequent 
nightmares, daily flashbacks, poor sleep, poor appetite, 
panic attacks 2-3 times per week, self isolation, crying 
spells 2-3 times per day, mood swings, feelings of anger, 
feelings of rage, and problems with memory.  The veteran 
reported that he is easily agitated and irritated.  The 
veteran reported that he has suicidal ideation 2-3 times per 
week.  The veteran reported that he keeps his windows closed 
and curtains drawn at all times and described feelings of 
paranoia.  The veteran stated that he does not like being 
around people or in crowds.

The veteran was appropriately dressed, and he was oriented 
times 3.  The veteran's eye contact was fair.  His mood was 
depressed and his affect was somewhat angry.  The veteran was 
tearful at times during the interview due to his psychiatric 
symptoms to include depression, flashbacks, poor 
concentration, poor sleep, agitation, nightmares, and 
irritability.  The veteran was unable to socially interact 
with others, rendering him unable to develop or maintain 
positive relationships.  The evaluator determined that the 
veteran's PTSD prevents him from gainful employment, or the 
ability to look for employment.  The evaluator assessed the 
veteran's social and industrial impairment to be severe at 
70.

The veteran also underwent VA examination in January 1999.  
At that time, the veteran reported feeling very depressed 
with homicidal and suicidal ideations.  He felt hopeless and 
helpless.  The veteran appeared very nervous, restless, 
shaky, and extremely agitated.  The veteran reported 
insomnia, hypervigilance, exaggerated startle response, 
nightmares, flashbacks of Vietnam, avoidance of people and 
anything that reminds him of Vietnam.  It was indicated that 
the veteran had a feeling of detachment from others with a 
restricted range of affect, and was unable to have feelings 
of love.  

Objective findings indicated that the veteran was fairly neat 
in appearance with his long hair, extremely nervous, 
restless, anxious and had shakiness of his lower extremities.  
He was constantly picking at his facial muscles.  The 
veteran's mood was depressed.  He indicated that he had no 
friends and that he did not want to be around people.  The 
veteran had homicidal and suicidal ideations, delusions and 
hallucinations.  He was oriented times three.  His memory was 
fair.  Judgment and insight were fair.  The diagnosis was 
PTSD with depression and anxiety with psychotic features.  
Alcohol, marijuana, nicotine, and cocaine dependence by 
history.  The examiner noted that the veteran psychosocial 
stressors were severe and provided a GAF score of 40 for the 
current and past year..  The examiner assessed a severe 
impairment of the veteran's social and industrial 
adaptability.  The examiner opined that, due to the severity 
of the veteran's PTSD, the veteran was unable to function 
with others and he was unable to maintain any gainful 
employment.

Thereafter, in April 1999, the RO increased the veteran's 
evaluation for his service-connected PTSD from 50 percent to 
100 percent, effective November 15, 1996, the date of the 
November 1996 psychiatric examination.  

II.  Legal Analysis

In this case, the veteran contends that his PTSD was more 
severe than was represented by the 30 percent rating from 
November 1, 1991 to February 17, 1992; and the 50 percent 
rating assigned from June 1, 1992 to July 31, 1993, and from 
October 1, 1993 to November 14, 1996.  Essentially, the 
veteran appears to assert that he is entitled to a 100 
percent rating for PTSD since the effective date of the grant 
of service connection.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
Id.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

In this case, the Board finds that a remand to consider 
"staged rating" is unnecessary because the RO, in effect, 
has already done so.  Specifically, the RO considered the 
evidence at different time periods and made appropriate 
adjustments based on the changes in severity of the veteran's 
PTSD over time.  Thus, the RO's actions are comparable to 
consideration of staged rating even though they were not 
explicitly stated as such.  Hence, there is no prejudice to 
the veteran in the Board expressly considering staged rating 
consistent with the Fenderson decision, cited to above.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13  (1991), the Court held, 
in pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied, absent contrary 
intent.  The Board would emphasize, however, that nothing in 
the final version of the revised regulations at issue in this 
case or in Karnas or its progeny can be construed as 
permitting application of the revised regulations prior to 
their effective date.  Here, the revisions were effective 
only as of November 7, 1996, and the RO granted the veteran a 
maximum 100 percent evaluation from November 15, 1996.  For 
purposes of this appeal, then, the veteran can only benefit 
from consideration of the revised regulations to evidence 
dated between November 7, 1996 and November 14, 1996.  
However, as there is no such evidence of record, there is no 
basis for consideration of the revised rating criteria, and 
the Board will limit is review to consideration of the former 
criteria only.  

The former rating criteria, set forth at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), provided for assignment of a 30 
percent schedular rating for psychiatric disability when the 
ability to establish or maintain effective or wholesome 
relationships with people is definitely impaired; and when by 
reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite industrial impairment.  The 
term "definite" has been interpreted as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93); see also Hood v. Brown, 4 Vet. App. 301 
(1993),  

A 50 percent schedular rating is warranted for psychiatric 
disability in which the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and in which by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent schedular rating is warranted where the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired; and when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

Finally, the former version of Diagnostic Code 9411 provided 
for assignment of a maximum 100 percent schedular rating for 
psychiatric disability in which: 1) the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 2) when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or 3) when the veteran is demonstrably 
unable to obtain or retain employment.  The Court has held 
that the criteria of the former version of Diagnostic Code 
9411 provided three independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

In addition, 38 C.F.R. § 4.16(c) (West 1996), which was 
repealed when the revised criteria for rating psychiatric 
disabilities became effective, provided that where the 
veteran's only compensable service-connected disability was a 
mental disorder that was assigned a 70 percent evaluation, 
and that mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

In this case, the overall medical evidence shows that the 
veteran's PTSD has fluctuated in its level of severity, 
growing progressively worse since the initial date of the 
grant of service connection, excluding consideration the 
noted periods of hospitalization.  Although the veteran's 
periods of hospitalization may paint a more severe disability 
picture than other periods, the RO has already accounted for 
those periods by providing the veteran with temporary total 
ratings in accordance with 38 C.F.R. § 4.29 (1999).

During the period from November 1991 to February 17, 1991, 
the medical evidence shows that the veteran's affect was 
appropriate, and memory was fair to good.  The veteran 
reported insomnia, nightmares, flashbacks, but denied 
homicidal and suicidal ideations, and there were no 
delusions.  The veteran was considered employable at that 
time.  Anxiety was high, but depression was mild.  In 
November 1991, the veteran's GAF score was reported as 55.  
The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), indicates that scores between 51 and 60 reflect a 
moderate level of impairment, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, 
e.g., having few friends or having conflicts with peers or 
co-workers.  These symptoms are consistent with a 30 percent 
evaluation as they show definite overall social/industrial 
impairment; i.e., occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks.  

During the periods from June 1, 1992 to July 31, 1993, and 
from October 1, 1993 to November 14, 1996, the evidence shows 
that the veteran appeared extremely restless and suspicious, 
and showed clear signs of hypervigilance and exaggerated 
startle response.  During his January 1993 VA examination, 
for example, the veteran reported severe insomnia, 
nightmares, and violent outbursts.  In addition to a PTSD 
diagnosis, the examiner noted a personality disorder, mixed 
with explosive and addictive elements, with an estimated GAF 
score of 55.  Outpatient records during 1992 and 1993 show 
that the veteran sought psychiatric outpatient treatment for 
his PTSD on several occasions.  As noted above, these records 
indicated that the veteran struggled with interpersonal 
relationships, and he often appeared angry, worthless, and 
hopeless.  These symptoms clearly reflect an increase in 
disability; however, the Board finds that they fall short of 
the severe symptomatology warranted for at least a 70 percent 
evaluation.  Thus, the Board finds that the level of 
impairment manifested during these periods is consistent with 
assignment of a 50 percent evaluation for considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with others as well as reduced 
efficiency levels resulting in considerable industrial 
impairment.

However, the medical evidence developed in connection with 
the Board's April 1996 remand indicates that, by November 
1996, the veteran's GAF score had dropped to 50 and below, 
and the veteran medical evidence suggested that the veteran 
may be incapable of functioning in both a social and 
industrial setting due to PTSD.  A November 4, 1996 
psychological evaluation report, for example, indicated that 
the veteran had no significant relationships and felt 
detached from others, and that his psychological impairment 
(complicated by substance abuse and personality 
characteristics was in the severe range; the examiner did not 
then provide any assessment as to the veteran's ability to 
obtain and maintain substantially gainful employment.  The 
social work who evaluated the veteran on November 15, 1999 
also focused primarily on the veteran's social impairment, 
indicating that the veteran had very poor social interactive 
skills.  However, the report of the psychiatric examination 
conducted November 15, 1996, includes the examiner's 
assessment of a GAF of 50 specifically for PTSD 
(notwithstanding the fact that he also offered Axis I 
diagnoses of alcohol, cocaine and marijuana dependence and, 
inexplicably, indicated that there was no Axis II diagnosis 
for personality disorder). and his expressed opinion that the 
veteran was incapable of functioning in both a social and 
industrial setting.  Thereafter, in January 1999, the veteran 
reported frequent homicidal and suicidal ideation.  The 
veteran's GAF score was then estimated at 40, and the veteran 
was found unable to function with others.  The examiner also 
expressly opined that the veteran was also unable to maintain 
any gainful employment.  Hence, the January 1999 findings 
effectively confirmed the findings of the VA psychiatrist in 
connection with his November 15, 1996 examination of the 
veteran.

In view of the foregoing, the Board finds that the RO 
correctly increased the veteran's evaluation to a maximum 100 
percent from November 15, 1996, the date of the psychiatric 
examination clearly demonstrating, medically, that the former 
applicable criteria for a 100 percent evaluation had been 
met, notwithstanding the earlier award of SSA benefits.  The 
Board has carefully considered the SSA award and all 
pertinent evidence developed prior to date of the assignment 
of the 100 percent schedular evaluation, and the Board does 
not dispute that such evidence reflects increasingly 
significant symptomatology, suggesting, primarily, increasing 
social impairment/inadaptability.  The Board emphasizes that 
under the former applicable criteria, social impairment is to 
be considered only as it affects industrial inadaptability.  
See 38 C.F.R. § 4.129 (1996).  Moreover, much of the evidence 
considered by the SSA in awarding disability benefits, such 
as the veteran's reports of VA hospitalization, has already 
been considered in assigning the veteran's three periods of 
temporary total evaluations for hospitalization.  Aside from 
this evidence, however, the evidence developed prior to 
November 15, 1996 simply presents no medical basis for 
assignment of a 100 percent schedular rating prior to that 
date.  

As the Board concludes that the RO properly awarded the 
veteran an initial 30 percent schedular rating from November 
1, 1991 to February 17, 1992, and a 50 percent rating from 
June 1, 1992 to July 31, 1993, and from October 1, 1993 to 
November 14, 1996, the claim must be denied.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1996).  In reaching this decision, the 
Board also has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



ORDER

A rating in excess of 30 percent for the period from November 
1, 1991 to February 1992, and in excess of 50 percent for the 
periods from June 1, 1992 to July 31, 1993, and from October 
1, 1993 to November 14, 1996, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

